DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: 
		at least one optical shape sensing (OSS) system
	Claim 11: 
		at least one optical shape sensing (OSS) system
		
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	Claim 1: 
		at least one optical shape sensing (OSS) system is interpreted to be one or more OSS fibers as described in Paragraph [0031] of the PG-Publication or alternatively by employing quantum dots for reflection or employing a plurality of separate fibers as described in Paragraph [0037] of the PG-Publication.  

	Claim 11: 
		at least one optical shape sensing (OSS) system is interpreted to be one or more OSS fibers as described in Paragraph [0031] of the PG-Publication or alternatively by employing quantum dots for reflection or employing a plurality of separate fibers as described in Paragraph [0037] of the PG-Publication.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0081760 to Verard in view of U.S. Publication No. 2008/0137923 to Spahn.  
As for Claims 1, 11 and 21 and 28, Verard discloses a system, method and computer program (Abstract; Paragraphs [0006], [0034] and [0052]) for medical device deployment comprising at least one optical shape sensing (OSS) system (e.g. fiber) associated with at least one of a deployable medical device and a deployable instrument (e.g. catheter and stent, for example), the OSS system being configured to measure and indicate at least one of shape, position or orientation of the deployable medical device and deployable instrument (OSS data)(Abstract; Paragraphs [0014], [0020], [0027], [0051]-[0053] and [0062]-[0066]).  Verard further discloses a registration module configured to register OSS data with imaging data to permit placement of the deployable medical device and an image processing module configured to create a visual representation of the deployable medical device and to jointly display the medical device with the imaging data (Paragraphs [0062]-[0066], [0072] and [0079]-[0080]; Fig. 6 and corresponding descriptions).   
Verard discloses that displaying rings and the tracked positon of the insertion element “...very effectively assists the user in moving the insertion element through the opening of the target element by moving the insertion element such that the displayed tracked position of the insertion element penetrates the displayed ring” (Paragraph [0016]) and “...also the tracked insertion element has openings and wherein the display is adapted to display the rings of the target element representation and the rings representing the openings of the insertion elements. The user therefore just needs to move the insertion element such that the display rings representing the openings of the insertion element match the rings of the target element” (Paragraph [0019]) in its broadest reasonable interpretation.  Moreover, one skilled in the art would readily recognize that this is merely one example of a stent configuration and various other stents may be modeled (in advance) based on a subject’s anatomy.  
However, Verard does not expressly disclose nor depict a step of “selecting” the model or mesh that is “previously derived” now claimed.  
Spahn teaches from within a similar field of endeavor with respect to registering model data with image data to enhance the visibility of medical devices in the image data (Abstract) where model data is “selected” (e.g. Paragraphs [0019]-[0022]; step 208 in Fig. 2 and corresponding descriptions) to be fitted to the image (Paragraphs [0025]-[0026], [0031] and Spahn explains that “model data” may include, for example, various geometric parameters associated with the medical device such as stent length, width position of struts, type of material, and other parameters for either or both the non-expanded and the expanded state (Paragraph [0021]).  Thus, Spahn’s model data is considered to be selected based on at least a type of deployable medical device and a state of deployment (e.g. expanded, non-expanded) of the deployable medical device in its broadest reasonable interpretation.  
Accordingly, one skilled in the art would have been motivated to have modified Verard’s system and method to include previously derived, stored representations of medical devices that can be selected by a user and fit to image data as described by Spahn in order to enhance the visibility of the medical device in the image data (Spahn-Abstract) and therefore, improve the navigation/positioning of the medical device within the body.  Such a modification merely involves combining prior art elements according to known techniqu3es to yield predictable results (MPEP 2143).  

Regarding Claims 2 and 12, Examiner notes that the menu list of models stored in the computer memory described by Spahn is considered to read on a look up table in its broadest reasonable interpretation.  
With respect to Claims 3 and 13, Examiner notes that the model in the modified system and method is updated as it progresses through the anatomy.  Thus, the modified system and method would update the model in accordance with the shape, position or orientation of the deployable device in its broadest reasonable interpretation.  In addition, Spahn explains the model fitting process may include rotating, translating, resizing, warping, and/or blending the 
Regarding Claim 4, Spahn teaches wherein the model may be a two dimensional or three dimensional model of the medical device (Paragraph [0021]) which is considered to be a digital representation in its broadest reasonable interpretation.  
With respect to Claims 5 and 14, Verard explains that imaging data may be real-time imaging (e.g. fluoroscopy) which would provide energy to a limited region of interest where the device and OSS system is located (e.g. designated by OSS system) in its broadest reasonable interpretation.  In addition, Verard discloses where a C-arm can follow the optical shape sensing device orientation in order to accurately position a ring of a stent (Paragraphs [0072]-[0075]).  
Regarding Claims 6 and 8, Examiner notes that the OSS system is inserted into a portion of the catheter and/or stent and is considered to be integrated within the device in its broadest reasonable interpretation.  
As for Claims 7-9, the modified system as described above is considered to read on the claimed limitations of visually representing the deployable medical device on the display using a portion of the deployable medical device and markers in its broadest reasonable interpretation.  Furthermore, Examiner notes that in the modified system, the model of the stent would be superimposed on the image data and located on/within the catheter depending on the portion of the procedure being imaged (e.g. Figs. 2 and 6 of Verard).    
As for Claim 10, Verard’s system and method as described above identifies anatomical features (e.g. shape, position, characteristics or size of anatomy) based on the OSS system as described above (e.g. Fig. 6 and corresponding descriptions).  Verard explains that openings in vessels may be identified and marked with rings on the image so that a model of the stent may be aligned with the vessel openings (Paragraph [0062]).  Examiner notes that the most Spahn teaches where the model is identified via user selection from a pull down or other menu, a voice recognition means, or other input means.  Alternatively, the specific type of medical device may be automatically identified by a processor analyzing the image data (Paragraph [0022]).  Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have selected a particular stent with an automatic processor as described by Spahn in order to automate at least an initial selection of a deployable instrument appropriate for the identified anatomy.    

Claim 10 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Verard and Spahn as applied to claim 1 above, and further in view of U.S. Publication No. 2015/0073400 to Sverdlik et al. “Sverdlik”.  
As for Claim 10, Verard’s system and method as described above identifies anatomical features (e.g. shape, position, characteristics or size of anatomy) based on the OSS system as described above (e.g. Fig. 6 and corresponding descriptions).  Verard explains that openings in vessels may be identified and marked with rings on the image so that a model of the stent may be aligned with the vessel openings (Paragraph [0062]).  Examiner notes that the most appropriate stent would be selected in order to successfully carry out the procedure.  However, it is not clear if the medical processor performs the selection or if the selection is automatically 
Sverdlik teaches from within a similar field of endeavor with respect to navigating a stent within the body where a stent may be manually selected by a user or may automatically be selected by a processor based on a medical image (Paragraphs [0367]-[0368]).  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have selected a particular stent with an automatic processor as described by Sverkilk in order to automate at least an initial selection of a deployable instrument appropriate for the identified anatomy.  Such a modification merely involves providing an automatic means to replace manual activity to accomplish the same result (MPEP 2144.04).  
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 21 and 28 have been considered but are moot in view of the updated grounds of rejection.  
Applicant’s continues to argue that the35 U.S.C. 112f interpretation should be withdrawn, however, such arguments are not persuasive because the limitation of “optical shape sensing system...configured to measure...” meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “optical shape sensing system” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder is modified by functional language (“configured to measure”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.  Thus, the interpretation(s) have been maintained. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793